      Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 1 of 10. PageID #: 74



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

MARGERITA NOLAND-MOORE                             )   CASE NO. 1:18-cv-02730
18012 Marcella Rd.                                 )
Cleveland, OH 44118                                )   JUDGE ADAMS
                                                   )
On behalf of herself and all others                )   PLAINTIFF’S FIRST AMENDED
similarly situated,                                )   CLASS AND COLLECTIVE ACTION
                                                   )   COMPLAINT
               Plaintiff,                          )
      v.                                           )   (Jury Demand Endorse Herein)
                                                   )
CITY OF CLEVELAND                                  )
(c/o Law Director Barbara Langhenry)               )
601 Lakeside Ave.                                  )
Cleveland, OH 44114                                )
                                                   )
               Defendant.                          )

       Pursuant to Fed. R. Civ. P. 15(a)(1)(B), as a matter of right, Plaintiff Margerita Noland-

Moore (hereinafter Plaintiff Moore), on behalf of herself and all others similarly situated, by and

through counsel, respectfully files this First Amended Class and Collective Action Complaint,

and states and alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff Moore brings this case to challenge policies and practices of Defendant

City of Cleveland (hereinafter referred to as “Cleveland” or “Defendant”) that violated the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as the statutes and common law

of the State of Ohio. Plaintiff Moore brings this case as an FLSA “collective action” pursuant to

29 U.S.C. § 216(b), which provides that “[a]n action to recover the liability” prescribed by the

FLSA “may be maintained against any employer … by any one or more employees for and in

behalf of himself or themselves and other employees similarly situated”. Plaintiff Moore also

brings this case as a class action under Fed. R. Civ. P. 23 on behalf of herself and all other
      Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 2 of 10. PageID #: 75



members of a class of persons who assert factually-related claims under the wage-and-hour

statutes of the State of Ohio.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.       This Court has supplemental jurisdiction over Plaintiff’s claims under the statutes

and common law of the State of Ohio because those claims are so related to the FLSA claims as

to form part of the same case or controversy.

       4.       Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because all or a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred here.

                                             PARTIES

       5.       Plaintiff Moore is a citizen of the United States and a resident of Cuyahoga

County, Ohio.

       6.       At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e).

       7.       Defendant City of Cleveland is a unit of local government and a municipal

corporation organized under the laws of the state of Ohio.

       8.       At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d).

       9.       At all times relevant herein, Defendant was an enterprise within the meaning of

29 U.S.C. § 203(r).




                                                  2
      Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 3 of 10. PageID #: 76



                                  FACTUAL ALLEGATIONS

       10.     Plaintiff has been employed by the City of Cleveland in the Division of

Emergency Medical Service (“EMS”) since being hired as a paramedic in approximately

September 1992. She was promoted to captain from paramedic in approximately July 2005, and

she is currently a captain.

       11.     Plaintiff, the FLSA Collective, and the Ohio Class were classified by Defendant

as non-exempt employees and paid on an hourly basis.

       12.     Plaintiff, the FLSA Collective, and the Ohio Class worked in excess of forty (40)

hours per week.

       13.      At all times relevant, Plaintiff, the FLSA Collective, and the Ohio Class were

employees within the meaning of 29 U.S.C. § 203(e) and O.R.C. §§ 4111.01, et seq.

       14.      At all times relevant, Plaintiff, the FLSA Collective, and the Ohio Class were

employees engaged in commerce or in the production of goods for commerce within the meaning

of 29 U.S.C. §§ 206-207.

       Defendant’s Failure to Pay Overtime Compensation at the Lawful “Regular Rate”

       15.     The FLSA and Ohio law required Defendant to pay overtime compensation to its

employees at the rate of one and one-half times their regular rate for the hours the employees

worked in excess of forty hours each workweek. 29 U.S.C. § 207; O.R.C. § 4111.03.

       16.     The FLSA also required Defendant to pay overtime compensation to its hourly

employees at one and one-half times their “regular rate” of pay, and to include in the calculation

of their regular rates “all remunerations for employment paid to, or on behalf of, the

employee[.]” 29 U.S.C. § 207(e)(3).




                                                 3
        Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 4 of 10. PageID #: 77



         17.   Defendant did not properly calculate the regular rates of Plaintiff, the FLSA

Collective, and the Ohio Class when paying them overtime compensation, but rather

miscalculated their regular rates and underpaid their overtime compensation.

         18.   In determining their regular rates, Defendant did not properly include the wages

paid to Plaintiff, the FLSA Collective, and Ohio Class in the form of longevity pay, or shift

differential, as itemized on employee paystubs.

         19.   Defendant did not pay longevity pay overtime properly. For example, Plaintiff

received at least $700 per year in longevity pay at all times relevant to this complaint, and

worked hundreds of overtime hours per year. However, longevity pay was never included in

overtime calculations in any pay period in 2015, 2016, 2017, or 2018.

         20.   Defendant did not pay shift differential overtime properly. For example, during

the workweeks January 2, 2017 through January 15, 2017, Plaintiff more worked 12.03 hours of

overtime and earned an additional $0.35 per hour shift differential for all 118.03 hours worked,

including overtime hours. However, the shift differential was not factored into her rate of

overtime pay—she was paid $43.29 per overtime hour instead of $43.67, as required under the

FLSA.

         21.   Defendant’s deliberate failure to pay hourly employees their earned wages and

overtime compensation violates the FLSA as well as the statutes and common law of the State of

Ohio.

         22.   Defendant’s illegal pay practices concerning longevity pay were the result of

systematic policies applied to employees throughout the City of Cleveland.




                                                  4
      Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 5 of 10. PageID #: 78



                            COLLECTIVE ACTION ALLEGATIONS

          23.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          24.    Plaintiff Moore brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability” prescribed by the

FLSA “may be maintained against any employer … by any one or more employees for and in

behalf of himself or themselves and other employees similarly situated.”

          25.    The FLSA Collective consists of:

          All present and former hourly employees of Defendant who received longevity
          pay and/or shift differential pay during the period of three years preceding the
          commencement of this action to the present.

          26.    Such persons are “similarly situated” with respect to Defendant’s FLSA violations

in that all were non-exempt hourly employees, all were subjected to and injured by Defendant’s

unlawful practice of failing to pay overtime compensation for all hours worked in excess of forty

per workweek, and all have the same claims against Defendant for unpaid overtime

compensation as well as for liquidated damages, attorneys’ fees, and costs.

          27.    Conditional certification of this case as a collective action pursuant to 29 U.S.C. §

216(b) is proper and necessary so that such persons may be sent a Court-authorized notice

informing them of the pendency of this action and giving them the opportunity to “opt in.”

          28.    Plaintiff cannot yet state the exact number of similarly-situated persons but avers,

upon information and belief, that they consist of over 8,000 persons. Such persons are readily

identifiable through the payroll records Defendant has maintained, and was required to maintain,

pursuant to the FLSA and Ohio law.

                                CLASS ACTION ALLEGATIONS



                                                   5
      Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 6 of 10. PageID #: 79



          29.    Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          30.    Plaintiff Moore additionally brings this case as a class action pursuant to Fed. R.

Civ. P. 23 on behalf of herself and other members of a class of persons who assert claims under

the laws of the State of Ohio, defined as:

          All present and former hourly employees of Defendant who received longevity
          pay and/or shift differential pay during the period of three years preceding the
          commencement of this action to the present.

          31.    The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff cannot yet state the exact number of class members but avers, upon information and

belief, that they consist of over 8,000 persons. The number of class members, as well as their

identities, are ascertainable from the payroll records Defendant has maintained, and was required

to maintain, pursuant to the FLSA and Ohio law. 29 U.S.C. § 211(c); 29 C.F.R. §§ 516.5, 516.6;

Ohio Const. Art. II, § 34a; O.R.C. § 4111.08.

          32.    There are questions of law or fact common to the Ohio Class, including but not

limited to:

          Whether Defendant has engaged in a policy or practice of failing or refusing to
          pay overtime at the lawful regular rate to hourly employees during the period of
          two years preceding the commencement of this action to the present;

          Whether Defendant failed to pay Plaintiff and other class members all overtime
          pay due to them; and

          Whether Defendant’s failure to pay Plaintiff and other class members overtime
          pay due to them was willful.

          33.    Plaintiff Moore’s claims are typical of the claims of other members of the Ohio

Class. Plaintiff Moore’s claims arise out of the same uniform course of conduct by Defendant,

and are based on the same legal theories, as the claims of other class members.



                                                   6
      Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 7 of 10. PageID #: 80



          34.   Plaintiff Moore will fairly and adequately protect the interests of the Ohio Class.

Plaintiff Moore’s interests are not antagonistic to, but rather are in unison with, the interests of

other class members.      Plaintiff’s counsel have broad experience in handling class action

litigation, including wage-and-hour litigation, and are fully qualified to prosecute the claims of

the Ohio Class in this case.

          35.   The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          36.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring class members to pursue their claims individually

would entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and

demands on court resources. Many class members’ claims are sufficiently small that they would

be reluctant to incur the substantial cost, expense, and risk of pursuing their claims individually.

Certification of this case as a class action pursuant to Fed. R. Civ. P. 23 will enable the issues to

be adjudicated for all class members with the efficiencies of class litigation.

                                         COUNT ONE
                                   (FLSA Overtime Violations)

          37.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          38.   Plaintiff brings this claim for violation of the FLSA’s overtime provisions.

          39.   The FLSA requires that “non-exempt” employees receive overtime compensation

of “not less than one and one-half times” the employees’ “regular rate” of pay. 29 U.S.C. §

207(a)(1).


                                                  7
         Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 8 of 10. PageID #: 81



          40.   Plaintiff, the FLSA Collective and Ohio Class should have been paid overtime

wages in the amount of 150% of their “regular rate” for all hours worked in excess of forty (40)

hours per workweek.

          41.   Defendant did not pay overtime compensation to Plaintiff, the FLSA Collective

and Ohio Class at the rate of one and one-half times their regular rate for all of their overtime

hours.

          42.   By engaging in these practices, Defendant willfully violated the FLSA and

regulations thereunder that have the force of law.

          43.   As a result of Defendant’s violations of the FLSA, Plaintiff, the FLSA Collective

and Ohio Class were injured in that they did not receive wages due to them pursuant to the

FLSA. 29 U.S.C. § 216(b) entitles Plaintiff, the FLSA Collective and Ohio Class to an award of

“unpaid overtime compensation” as well as “an additional equal amount as liquidated damages.”

29 U.S.C. § 216(b) further provides that “[t]he court … shall, in addition to any judgment

awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the

defendant, and costs of the action.”

                                         COUNT TWO
                                   (Ohio Overtime Violations)

          44.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          45.   Plaintiff brings this claim for violations of the Ohio overtime compensation

statute, O.R.C. § 4111.03.

          46.   At all times relevant, Defendant was an employer covered by the Ohio overtime

compensation statute, O.R.C. § 4111.03.




                                                  8
      Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 9 of 10. PageID #: 82



       47.     Defendant’s failure to lawfully compensate overtime hours violated the Ohio

overtime compensation requirements set forth in O.R.C. § 4111.03.

       48.     These violations of Ohio law injured Plaintiff, the FLSA Collective and Ohio

Class in that they did not receive wages due to them pursuant to that statute.

       49.     Defendant is therefore “liable to the employee[s] affected for the full amount of

the overtime wage rate, less any amount actually paid to the employee[s]” under Ohio law.

O.R.C. § 4111.10.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Honorable Court:

       A.      Conditionally certify this case as an FLSA “collective action” pursuant to 29
               U.S.C. § 216(b) and direct that Court-approved notice be issued to similarly-
               situated persons informing them of this action and enabling them to opt in;

       B.      Certify this case as a class action pursuant to Fed. R. Civ. P. 23 on behalf of
               Plaintiff and other members of the Ohio Class;

       C.      Enter judgment against Defendant, and in favor of Plaintiff, the Opt-Ins who join
               this case pursuant to 29 U.S.C. § 216(b), and the members of the Ohio Class;

       D.      Award compensatory damages to Plaintiff, the Opt-Ins who join this case pursuant
               to 29 U.S.C. § 216(b), and the members of the Ohio Class in the amount of their
               unpaid wages, as well as liquidated damages in an equal amount; and

       E.      Award Plaintiff compensatory and punitive damages, costs and attorneys’ fees
               incurred in prosecuting this action, and such further relief as the Court deems
               equitable and just.




                                                 9
Case: 1:18-cv-02730-JRA Doc #: 10 Filed: 02/03/19 10 of 10. PageID #: 83



                                                  Respectfully submitted,

                                                  s/ Ryan A. Winters
                                                  Joseph F. Scott (0029780)
                                                  Ryan A. Winters (0086917)
                                                  Kevin M. McDermott II (0090455)
                                                  SCOTT & WINTERS LAW FIRM, LLC
                                                  The Caxton Building
                                                  812 Huron Rd. E., Suite 490
                                                  Cleveland, OH 44115
                                                  P: (216) 912-2221 | F: (216) 350-6313
                                                  jscott@ohiowagelawyers.com
                                                  rwinters@ohiowagelawyers.com
                                                  kmcdermott@ohiowagelawyers.com

                                                  Attorneys for Plaintiff




                                    JURY DEMAND

 Plaintiff hereby demands a trial by jury on all issues so triable.

                                                  s/ Ryan A. Winters
                                                  Ryan A. Winters (0086917)




                                            10
